Citation Nr: 1824996	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1960 to October 1963.  He is currently incarcerated.  This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was last before the Board in January 2017, whereupon it was remanded to the RO for further development of the record.  Following the issuance of a March 2018 supplemental statement of the case which continued the denial of the service connection claim, the case was returned to the Board for its adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further remand is necessary in order to ensure that VA has complied with its duty to assist the Veteran in the development of evidence in support of his claim.  As stated in the previous remand, the Veteran asserts that he has hearing loss that is attributable to his service, a fact which is corroborated by audiological testing carried out by the Florida Department of Corrections.  However, the audiological testing results submitted by the Veteran do not fulfill the hearing loss disability requirement of 38 C.F.R. § , and thus there is insufficient evidence to substantiate the Veteran's service connection claim.

The Board in its January 2017 remand instructed the AOJ to make an attempt to afford the Veteran a VA examination in order to confirm that he had hearing loss for VA purposes.  To that end, the Board noted in the January 2017 remand and reiterates now that VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 190  (1991); Bolton v. Brown, 8 Vet. App. 185 (1995) (VA's duty to assist incarcerated Veterans requires tailored assistance to meet the circumstances of confinement.).  While VA does not have the authority under 38 U.S.C. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  It is noted that because some State laws restrict the movement of and access to prison inmates, neither of the above options may be possible.  In such cases, documentation of substantial efforts to schedule and conduct the examination must be added to the claims folder.  M21-1, Part III.iv.3.A.9.d.

Upon receipt of the matter, the RO initiated a request dated January 24, 2018 for the scheduling of a VA audiological examination at the Providence, Rhode Island VA Medical Center (VAMC), as the Veteran is currently incarcerated in Rhode Island and the Providence VAMC was the closest medical center geographically.  An administrative note dated February 2, 2018 shows that the examination request was cancelled due to the fact that the Providence VAMC was unable to contact the Veteran.  Thereafter, in a correspondence received by the RO on February 5, 2018, the Veteran stated that his request to be transported to the Providence VAMC to attend his examination was denied by prison officials.  He also asked that VA make a direct request to the Rhode Island Department of Corrections to have him be transported for his VA examination.  
Subsequently, the Veteran's claims file was forwarded to a VA audiologist for the purpose of eliciting an opinion as to the etiology of the Veteran's purported hearing loss.  Rather than set forth an opinion, however, the audiologist issued a report in February 2018 in which they detailed the Veteran's past history of audiological testing as reflected in the record and noted that, unfortunately, the testing results were not satisfactory for VA purposes.  Accordingly, although the audiologist conceded that the Veteran was exposed to harmful military noise, they neglected to provide any opinion as they could not confirm that the Veteran had bilateral hearing loss.  Based on this report, the RO issued a March 2018 supplemental statement of the case in which they continued the denial of the service connection claim.

The Board finds that VA has not fulfilled its duty to assist the Veteran in substantiating his claim.  There is no indication that the RO contacted the Rhode Island Department of Corrections to determine whether the Veteran could be transported to a VA facility in order to undergo an audiological examination; indeed, it appears that the RO simply took the Veteran's at his word as to the denial of his own personal request to prison officials.  Furthermore, there is no indication that the RO attempted any of the alternative methods of arranging an examination for the Veteran as outlined in the VA Adjudication Procedure Manual.  See M21-1, Part III.iv.3.A.9.d.  As these procedures were not followed, a new attempt to afford the examination must be made following the relevant procedures. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all reasonable measure to schedule the Veteran for an examination.  If he is still incarcerated, schedule the examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.
If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.

If the RO is able to afford the Veteran an examination, the claims folder, including this remand and any relevant records contained in the electronic system, should be sent to the examiner for review, if possible; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated studies should be performed, all findings should be reported in detail, and all opinions must be supported by a detailed rationale.

The examiner should comment on the Veteran's report of the onset and continuity of his hearing loss since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral hearing loss is related to or had its onset during service.  If the examiner discounts the Veteran's reports, this must be adequately explained.

2.  Following the above actions, review and readjudicate the issue of entitlement to service connection for bilateral hearing loss disability. If this claim remains denied, furnish the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

